DETAILED ACTION
The Amendment filed May 25, 2022 has been entered.  Claims 13-31 are pending.
The previous rejections under 35 U.S.C. 112 first and second paragraph have been withdrawn in light of Applicant’s amendments filed May 25, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giuseppin et al. (WO 2008/069650), Hansen et al. (US 2007/0092960 - U.S. equivalent to WO2004/082397 which is incorporated by reference into Giuseppin et al.) and Lihme et al. (WO 98/08603 which is incorporated by reference into Hansen et al.). 
Regarding claims 13, 15, 19-21, 28 and 31, Giuseppin et al. disclose a method of isolating native potato protein fractions from potato juice comprising: (a) pre-treating potato juice with a divalent metal cation at a pH of 7-9 to flocculate undesired material (page 5/L16-17); (b) centrifuging the flocculated potato juice to form a supernatant (page 5/L18-20); (c) adjusting the pH of the supernatant to a pH of 5.0-7.0 (page 7/L22-24); (d) subjecting the supernatant at a pH 5.0-7.0 to expanded bed adsorption chromatography (i.e. immobilized carrier-page 6/L9-page 7/L6);(e) desorbing the potato protein fractions from the chromatography bed by elution (page 7/L9-30); and (f) concentrating and/or drying the potato protein fractions (page 8/L1-12, page 10/L10-11).  
Giuseppin et al. disclose the column materials include mixed-mode adsorbents and ion exchange adsorbents.  
Hansen et al. teach that the adsorbent particle used according to the invention must be at least partly permeable to the bio-molecular substance to be isolated in order to ensure a significant binding capacity in contrast to impermeable particles that can only bind the target molecule on its surface resulting in relatively low binding capacity and that the adsorbent particle may be of an array of different structures, compositions and shapes ([0080]).  Hansen et al. teach that the adsorbents are porous materials including porous ceramic beads, porous glass beads, and non-porous cores encapsulated with polymeric base material (i.e. polysaccharides) ([0080]-[0091]).  Hansen et al. teach that the adsorbents carry a ligand to increase adsorption strength (i.e. functionalized - [0099]).  Hansen et al. teach wherein the ligand is selected from the group consisting of benzoic acids and nicotinic acids ([0100]). 
Hansen et al. teach that the adsorbents typically have a dynamic binding capacity (i.e. adsorption capacity) of at least 30 g per liter ([0101]).  
Given Hansen et al. teach an adsorbent substantially similar to that presently claimed, intrinsically the adsorbent would exhibit a pore volume of all pores with a diameter smaller than 150 nm, of between 0.5 ml/g and 1.5 ml/g and a pore size with the broad range of at least 90% of the pores having a pore diameter between 10 to 150 nm.  Moreover, given Hansen et al. teach a ligand coupled to the adsorbent, substantially similar to that presently claimed, intrinsically the ligand would exhibit a pKa value of 2.5-5.
Regarding claims 14 and 29, Giuseppin et al. disclose all of the claim limitations as set forth above. Lihme et al. teach that the ligand is attached to the adsorbent through a spacer that links to the adsorbent through an O or S-atom (see wherein the spacer is a short chain aliphatic biradical or a thiol - page 16/L21-page 17/L12). Given Lihme et al. teach a spacer that links to the adsorbent through an O or S-atom, it necessarily follows the spacer does not comprise nitrogen in the backbone.
Regarding claims 16-18, Giuseppin et al. disclose all of the claim limitations as set forth above.  Giuseppin et al. disclose expanded bed chromatography (page 6/L9-page 7/L6).  Hansen et al. teach the chromatographic column may be used in either a batch system or in a continuous system ([0049].  Hansen et al. also teach the chromatographic column may be any kind suitable expanded bed adsorption or any non-packed bed adsorption system ([0049].  Given Hansen et al. teach any non-packed bed adsorption system, the person of ordinary skill in the art would have found it obvious to have used membrane adsorption in place of expanded bed adsorption.  Moreover, Hansen et al. teach the chromatographic column is a stirred tank adsorption column ([0049]).
Regarding claims 22, 23 and 26, Giuseppin et al. disclose all of the claim limitations as set forth above. Giuseppin et al. disclose patatin is eluted in 6 CV 20 mM citrate buffer at pH 6.0 (page 18/Method 1/L1-13). 
Regarding claims 24 and 25, Giuseppin et al. disclose all of the claim limitations as set forth above. Giuseppin et al. disclose protease inhibitor is eluded in 3CV 50 mM NaOH (i.e. pH above 9). 
	Regarding claim 27, Giuseppin et al. disclose all of the claim limitations as set forth above.  Hansen et al. teach wherein the ligand is a substituted benzoic acid, salicylic acid, nicotinic acid or naphthoic acid, e.g., 2-mercaptobenzoic acids ([0100]).
Regarding claim 28, Giuseppin et al. disclose all of the claim limitations as set forth above.  Giuseppin et al. disclose wherein the adsorbent in the expanded adsorption column
Regarding claim 30, Giuseppin et al. disclose all of the claim limitations as set forth above.  Given Giuseppin et al. disclose a specific pH, it necessarily follows that an acid or base material would be used to obtain the desired pH range of 5.0-7.0 based upon the starting pH.


Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
Applicants submit “Claim 13 differs from Giuseppin et al. in that isolation is achieved using a support carrier with a porosity of 0.5-1.5 ml/g, functionalized with a hydrophobic, mixed-mode ligand having a pKa of 2.5-5.”  Applicants submit “[i]n Giuseppin, et al., this process is described for potato proteins, using standard commercial adsorbent materials (page 6 lines 22-30)” while “[t]he invention recited in claim 13 discloses an optimized process, using an improved adsorbent particles: a support carrier with a porosity of 0.5-1.5 ml/g, functionalized with a hydrophobic, mixed-mode ligand having a pKa of 2.5-5.”
Giuseppin et al. disclose the column materials include mixed-mode adsorbents and ion exchange adsorbents.  As incorporated by reference into Giuseppin et al, Hansen et al. teach that the adsorbent particle used according to the invention must be at least partly permeable to the bio-molecular substance to be isolated in order to ensure a significant binding capacity in contrast to impermeable particles that can only bind the target molecule on its surface resulting in relatively low binding capacity and that the adsorbent particle may be of an array of different structures, compositions and shapes ([0080]).  Hansen et al. teach that the adsorbents are porous materials including porous ceramic beads, porous glass beads, and non-porous cores encapsulated with polymeric base material (i.e. polysaccharides) ([0080]-[0091]).  Hansen et al. teach that the adsorbents carry a ligand to increase adsorption strength (i.e. functionalized - [0099]).  Hansen et al. teach wherein the ligand is selected from the group consisting of benzoic acids and nicotinic acids ([0100]). 

Applicants explain “Hansen, et al. describe industrial processes for isolation of biomolecules from fluids.”  Applicants submit “[t]he used adsorbents for isolating potato protein are normal adsorbents, which were also mentioned in Giuseppin, et al: a FastLine adsorbent from Upfront (paragraph 224 of Hansen, et al.: also see page 6 line 24 of Giuseppin , et al.).  Applicants submit “[f]or isolating potato protein from potato juice, Hansen, et al. do not teach to use other adsorbents, as Hansen, et al. is typically directed to isolating protein from milk and whey (paragraph 19).”  Therefore, Applicants argue “the skilled person starting from Giuseppin, et al. and taking into account Hansen et al, would increase the temperature and flow rate, but not change the adsorbent.”
Indeed, Hansen et al. is directed to industrial processes for isolating biomolecules from fluids.  While Hansen et al. focuses on “interesting embodiments” wherein the bio-molecule-containing fluid is selected from the group comprising of milk, skimmed milk, whey or other milk derived fluids, the reference clearly discloses the invention covers bio-molecule-containing fluid selected from body fluids, fermentation fluids, wastewater, process water, plant extracts, animal tissue extracts, animal blood plasma, animal serum, synthesis mixtures and/or fluids derived therefrom ([0044], [0046]).
While Hansen et al. disclose an example ([0222]-[0232]) of isolating potato protein form potato juice using a specific adsorbent, FastLine PRO, the reference describes a range of adsorbent characteristics one would consider to optimize a process for isolating protein from fluids, including potato protein from potato juice (see [0065]-[0106]).  There is no evidence on record demonstrating the superior properties of FastLine PRO versus other adsorbents suggested by Hansen et al.  
Applicants submit “[t]here is no teaching in Hansen et al. that the porosity of the adsorbent particles is as recited in claim 13.”  Applicants submit “the pore volume of particles in Hansen, et al. in [sic] below 0.438 ml/g” and is therefore below the pore volume presently recited in claim 13.
It is not clear how Applicants arrive at the porosity of a material, defined as the total pore volume of all pores with a diameter smaller than 150 nm, from the density of the material.  Here, Applicants attempt to equate the volume per gram of material to the volume of the pores; the two are not the same thing.  Note, the present specification states “[p]orosity, with respect to this invention, is also determined by mercury intrusion”  ([0033]).  
Applicants argue that the ligands of Hansen et al. do not inherently have the pKa recited in claim 13.
Hansen et al. disclose a subset of ligands that can be characterized in term of their binding capacity ([100]).  While Applicants show that several of the ligands from the long list disclosed by Hansen et al. have pKa values outside the claimed range of 2.5 - 5, Applicants proof is not exhaustive of all mixed mode ligands suggested by Hansen et al.  Regardless, Hansen et al. clearly recognizes ligands disclosed by Applicants, e.g., 4-aminobenzoic acid and 3-aminobenzoic acid ([0100]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759